             Case 1:18-cv-05955-VEC Document 40 Filed 01/22/19 Page 1 of 3



UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------------X
NICOLE BURGESS,

                                                          Plaintiff,

                               -against-                                      18-CV-5955(VEC)

                                                                               ATTORNEY
TWO CHARLTON OWNERS CORP. and                                                 AFFIRMATION
CHARLTON OWNERS CORP.,


                                                          Defendants.
--------------------------------------------------------------------------X

        Gary Ehrlich, an attorney admitted to practice law in the State of New York, affirms under

the penalties of perjury as follows:

        1.       I am a member of Boyd Richards Parker & Colonnelli, P.L., attorneys for Two

Charlton Owners Corp. As such, I am fully familiar with the facts and circumstances herein. 1

        2.       I submit this affirmation in support of the Court’s Order to Show Cause dated

January 3, 2019, with respect to Ms. Burgess’s failure to contact her attorney Stuart Finkelstein

and apparent lack of interest to prosecute this case.

        3.       On June 30, 2018, plaintiff Nicole Burgess commenced the instant action.

[Dkt. No. 1]. On August 8, 2018, Mr. Finkelstein filed an Affidavit of Service for, inter alia,

defendant Two Charlton. Before issue was joined, Mr. Finkelstein wrote a letter to the Court and

requested an extension of time to effectuate service on Two Charlton, and he sought to move for

default judgment even though he previously filed an affidavit of service and sought a certificate of

default. [Dkt. No. 21]. The Court denied Mr. Finkelstein’s request; instructed him to submit a



1
  The terms herein are defined in the accompanying memorandum of law in support of the Court’s Order
to Show Cause dated January 21, 2019.
             Case 1:18-cv-05955-VEC Document 40 Filed 01/22/19 Page 2 of 3



letter that reconciles his inconsistent statement that he needed additional time to effectuate service

even though he filed affidavits of service indicating that service was properly made; and directed

him to comply with the Court’s Individual Rules if he wanted to move for default judgment.

[Dkt. No. 22]. On September 19, 2018, issue was joined. 2 [Dkt. No. 28]. By January 3, 2019, it

became apparent to the Court that the plaintiff has not been participating in this case or another

case pending before the Court; thus, it issued the subject Order to Show Cause. [Dkt. No. 36].

        4.       This case should be dismissed because Mr. Finkelstein has not had any

communication with Ms. Burgess for almost two months and he has not demonstrated that he has

the means to contact her in the near future. Ms. Burgess’s lack of communication with her counsel

demonstrates her lack of interest in continuing this case. The Court should not endeavor to waste

any more of its resources on this litigation.

        5.       Further, the Court should dismiss this case because of Mr. Finkelstein’s

documented disregard of this Court’s Individual Rules and Orders. Indeed, Mr. Finkelstein

attempted to file a motion for default judgment in contravention of the Court’s Rules, failed to

cooperate with Defendant’s counsel to timely submit a case management plan and scheduling

order, and disregarded the Court’s directive regarding his sworn affidavit for the instant Order to

Show Cause.

        6.       Plaintiff’s apparent disinterest in litigating this case and Mr. Finkelstein’s failure to

abide by the Court’s Rules and Orders provide sufficient bases for the Court to dismiss this action.




2
   On September 19, 2018, Two Charlton re-filed its answer with cross-claims pursuant to the Court’s
Notice in connection with a deficient pleading. [Dkt. No. 27]. During the initial pretrial conference, plaintiff
voluntarily dismissed her claims against defendants Charlton Owners Corp. and Abigail Conger, and Two
Charlton Owners Corp. voluntarily dismissed its cross-claims against same. [Dkt. No. 35].
                                                       2
Case 1:18-cv-05955-VEC Document 40 Filed 01/22/19 Page 3 of 3
